Case 20-00713-TLM        Doc 16     Filed 08/07/20 Entered 08/07/20 11:42:06         Desc Main
                                   Document      Page 1 of 12



Patrick J. Geile
Bar No. 6975
FOLEY FREEMAN, PLLC
953 S. Industry Way
P.O. Box 10
Meridian, ID 83680
Phone: (208) 888-9111
FAX: (208) 888-5130
pgeile@foleyfreeman.com

Attorney for Debtor

                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

  In re:                                              Case No. 20-00713-TLM

  JLJ FARMS, LLC,                                     Chapter 12

                         Debtor.



         MOTION SEEKING INTIRIM AND FINAL AUTHORITY TO USE CASH
        COLLATERAL AND APPLICATION FOR AUTHORITY TO GRANT LIEN
          AND OTHER RELIEF; AND NOTICE OF TIME FOR OBJECTIONS

       COMES NOW, the Debtor, JLJ Farms, LLC, by and through its attorney, Patrick J. Geile

of the firm Foley Freeman, PLLC, and hereby moves this Court for an order approving the use of

cash collateral. Further, Debtor applies for permission to obtain secured credit. This motion is

made pursuant to 11 U.S.C. § §363, 364, Rule 4001(b) and (c), Rule 9014 of the Federal Rules of

Bankruptcy Procedure and Local Bankruptcy Rule 4001.1. Further Debtor is asking for authority

to pay certain taxes post-petition and to honor pre-petition checks. In support of this motion

Debtor asserts as follows:

       1.       This proceeding was filed July 31, 2020

       2.       The Debtor has filed all of its schedules and it has filed its Statement of

MOTION SEEKING INTIRIM AND FINAL AUTHORITY TO USE CASH COLLATERAL AND
APPLICATION FOR AUTHORITY TO GRANT LIEN AND OTHER RELIEF; AND NOTICE OF TIME
FOR OBJECTIONS - 1
Case 20-00713-TLM         Doc 16     Filed 08/07/20 Entered 08/07/20 11:42:06              Desc Main
                                    Document      Page 2 of 12



Financial Affairs.

        3.       The Debtor’s principle business operation is farming. The business does not

currently have employees. The Debtor owns real property.

        4.       The immediate cause of the bankruptcy was Debtor was a defendant in a state

court filing instituted by Zions to foreclose on its security interests.

        5.       Pursuant to Local Rule 4001.1 the Debtor alleges as follows:

                a. 4001.1(1) the identity of the creditors is as follows with corresponding lien

                     information:

                                                                                     Outstanding
 Date of UCC         Creditor                    collateral                          debt

                                                 Inventory, Documents, Chattel
                                                 Paper, Accounts, Instruments,
                                                 Equipment, General Intangibles,       $1,398,233.03
       11/20/2009 Zions First National Bank      Crops, Farm Products and
                                                 Equipment, and proceeds of any
                                                 of the foregoing.

                                                 Inventory, documents, chattel
                                                 paper, accounts, instruments,
         4/9/2010 Zions First National Bank      equipment, general intangibles,
                                                 crops, farm products and
                                                 equipment, and proceeds of any
                                                 of the foregoing.                      $107,523.04

                                                 John Deere 612C, Combine
       11/30/2015       John Deere Financial     Cornhead, and all attachments,
                                                 accessories, and proceeds related         $24,126.00
                                                 thereto.
                                                 Orthman 5TT Disk, John Deere
                                                 4920 Hicycle Sprayer, and
                                                 attachments, accessories, and
        1/19/2016       John Deere Financial     proceeds related thereto.
                                                 John Deere 915 Ripper/Hipper,
                                                 Melroe 3430 Hicycle Sprayer,
                                                 and all attachments, accessories,
        6/28/2016   John Deere Financial         and proceeds related thereto
        1/09/2019 Idaho Corn Dryer, LLC          Field Corn (Grain)                      $25,236.00
                  U.S. Small Business            All tangible and intangible
         6/4/2020 Administration PPP loan        personal property                       $23,700.00
MOTION SEEKING INTIRIM AND FINAL AUTHORITY TO USE CASH COLLATERAL AND
APPLICATION FOR AUTHORITY TO GRANT LIEN AND OTHER RELIEF; AND NOTICE OF TIME
FOR OBJECTIONS - 2
Case 20-00713-TLM     Doc 16    Filed 08/07/20 Entered 08/07/20 11:42:06             Desc Main
                               Document      Page 3 of 12



           b. 4001.1(2) The amount requested on an interim basis is set forth on Exhibit B

              attached hereto.

           c. 4001.1(3) attached hereto as Exhibit A is a budget for one year.

           d. 4001.1(4), the amounts set forth to the creditors with secured liens is set forth

              above.

           e. 4001.1(5) the cash collateral includes rent.

           f. 4001.1(6) The cash collateral does not include accounts receivables.

           g. 4001.1(7) The estimated fair market value of the collateral securing the liens

              is as follows:

                 i.    Cash in accounts at Columbia Bank                $ 9,750.00

                ii.    Cash in accounts at Zions Bank                   $ 409.34

               iii.    Cash in accounts at ICCU                         $ 300.00

                iv.    Accounts receivables                             $ 0.00

                v.     Personal Property (depreciated value)            $ 1,855,840.00

                vi.    Crop Inventory(193 acres corn matured value 200,000)

                                                                        $ unknown

               vii.    Real Property                                    $ 3,000,000.00

              The foregoing equipment and inventory is located at 29862 Emmett Rd.,

              Caldwell, Idaho 83607.

           h. 4001.1(8) the debtor intends to grant post-petition liens in the Debtors’

              accounts and accounts receivables pursuant to the creditor’s pre-petition

              security agreement.

           i. 4001.1(9) This motion does not seek anything outside the guidelines for use of

MOTION SEEKING INTIRIM AND FINAL AUTHORITY TO USE CASH COLLATERAL AND
APPLICATION FOR AUTHORITY TO GRANT LIEN AND OTHER RELIEF; AND NOTICE OF TIME
FOR OBJECTIONS - 3
Case 20-00713-TLM        Doc 16        Filed 08/07/20 Entered 08/07/20 11:42:06         Desc Main
                                      Document      Page 4 of 12



                   cash collateral.

       6.      The cash collateral, which Debtor desires to use, consists of $10,459.34 described

in subparagraph 5 above. As disclosed on the budget attached hereto as Exhibit A and

incorporated herein by this reference. In further support of the application to use this cash

collateral the Debtor represents as follows:

               a. Debtor has exhausted all potential sources of secured or unsecured

                   indebtedness enabling it to pay its ongoing operating expenses.

               b. The creditors known to the Debtor who are claiming liens in the cash

                   collateral are disclosed above.

                       Pursuant to Rule 4001(b)(2) and (c)(2) of the Federal            Rules    of

                   Bankruptcy Procedure, Debtor requests a preliminary hearing as Debtor

                   requires the use of cash collateral prior to final hearing in an amount

                   necessary to pay the expenses which are itemized on Exhibit B attached

                   hereto and incorporated herein by this reference. These expenses include,

                   among other things, operating expenses, utilities, fuel, supplies, inventory, and

                   insurance. These expenses will need to be incurred before the final hearing on

                   Debtor’s motion. These are the expenses that will be incurred and the Debtor

                   requests authority to pay until a final hearing can be conducted. Without the

                   payment of the expenses identified in the budget, immediate and irreparable

                   harm shall occur. Also, Debtor must pay insurance, expenses and fuel needed

                   to operate. Debtor is also concerned that if it does not pay for utilities the

                   supplying companies will shut off supply. Further, Debtor will not be able to

                   maintain and harvest crops losing the estimated crop value of $200,000.00.

MOTION SEEKING INTIRIM AND FINAL AUTHORITY TO USE CASH COLLATERAL AND
APPLICATION FOR AUTHORITY TO GRANT LIEN AND OTHER RELIEF; AND NOTICE OF TIME
FOR OBJECTIONS - 4
     Case 20-00713-TLM           Doc 16    Filed 08/07/20 Entered 08/07/20 11:42:06           Desc Main
                                          Document      Page 5 of 12



                              Exhibit A sets forth the cash collateral, which the Debtor requests to be

                           used through the date a plan is confirmed or further order of the Court;

                           whichever first occurs.

7.   Pursuant to Local Bankruptcy Rule 4001.1 Debtor states as follows:

                      a.      The adequate protection to be provided to the creditors listed in section 2

                      supra and any other entity proving an interest in the cash collateral shall be the

                      grant of a post petition lien in the post-petition accounts receivable, inventory

                      and proceeds. Further Debtor shall provide any creditor who requests the same a

                      copy of all monthly reports filed by it with the US Trustee. The Debtor shall not

                      vary in any expense category by more than 20%.

                             NOTICE OF TIME FOR WRITTEN OBJECTIONS

             Counsel has contacted Zions’ counsel David Leigh regarding the use of cash collateral

      and at the time of filing of this motion, has not reached an agreement. In the event you object

      to the Debtor’s motion to be heard at the final hearing you must file objection on or before five

      (5) days before the Final hearing. Service of a copy of that written objection shall be made on

      the attorney for the Debtor described above. No objection shall be required before the

      preliminary hearing.

            DATED this 7th day of August, 2020.

                                                           FOLEY FREEMAN, PLLC


                                                           /s/ Patrick J. Geile
                                                           Patrick J. Geile
                                                           Attorney for Debtor




     MOTION SEEKING INTIRIM AND FINAL AUTHORITY TO USE CASH COLLATERAL AND
     APPLICATION FOR AUTHORITY TO GRANT LIEN AND OTHER RELIEF; AND NOTICE OF TIME
     FOR OBJECTIONS - 5
Case 20-00713-TLM      Doc 16    Filed 08/07/20 Entered 08/07/20 11:42:06          Desc Main
                                Document      Page 6 of 12



                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on the 7th day of August, 2020, I caused to be served a true
and correct copy of the foregoing document by the method indicated below, and addressed to the
following:
         Office of the U.S. Trustee                X      CM/ECF Notice
         Washington Group Central Plaza
         720 Park Blvd., Ste. 220
         Boise, ID 83712

        Gary Rainsdon                              X    CM/ECF Notice
        Chapter 12 Trustee
        PO BOX 506
        Twin Falls, ID 83303

        David H. Leigh                             X    CM/ECF Notice
        Michael D. Mayfield
        RAY QUINNEY & NEBEKER P.C.
        36 South State Street, 14th Floor
        PO BOX 45385
        Salt Lake City, UT 84145-0385

        Kimbell D. Gourley                         X    CM/ECF Notice
        Trout, Jones, Gledhill, Fuhrman, PA        X     E-Mail
        225 N. 9th St., Suite 820                        kgourley@idalaw.com
        P.O. Box 1097
        Boise ID 83701

        JOHN DEERE FINANCIAL                       X      U.S. Mail
        6400 NW 86TH ST
        PO BOX 6600
        JOHNSTON, IA 50131-6600

        JOHN DEERE FINANCIAL                       X      U.S. Mail
        PO BOX 4450
        CAROL STREAM, IL 60197-4450



                                                  /s/ Patrick J. Geile
                                                  Patrick J. Geile




MOTION SEEKING INTIRIM AND FINAL AUTHORITY TO USE CASH COLLATERAL AND
APPLICATION FOR AUTHORITY TO GRANT LIEN AND OTHER RELIEF; AND NOTICE OF TIME
FOR OBJECTIONS - 6
2020-JLJF Bdgt-dnszOp7                                           <-- this worksheet name
2020-JLJF Bdgt-dnszOp7                                           20200805-combined JLJ Farms + JLJ Lands (excludes all household) Monthly 12+ month Budget+Cash Flow WITH OPTIONS+POSSIBLES-
  Desc Main




Cash Flow - Monthly Detail
JLJ Farms, LLC
Cust. # 001
For Period: 01/01/2020 to 12/31/2020, and 01/01/2010 to 06/30/2021
   Filed 08/07/20 Entered 08/07/20 11:42:06




                                                                 Totals        Totals
                                                                 9/2020-       9/2020-       Sep-20   Oct-20    Nov-20    Dec-20   Jan-21   Feb-21   Mar-21   Apr-21   May-21   Jun-21   Jul-21   Aug-21   Sep-21   Oct-21   Nov-21    Dec-21
                                                                 12/2020       12/2021
Operating Income
Crop - Corn Dry - price $3.95/bu, yield 245 bu, 194 acres          187,744      375,487                         187,744                                                                                                      187,744
Crop - Other                                                               0             0
Custom Work                                                                0             0
Land Rent - Farmland - 29862 - 282 acres - sublet JB                38,775      116,325      38,775                                                  38,775                                                38,775
Land Rent - Farmland - Lansing - 87.1 acres - sublet JB             11,976        35,929     11,976                                                  11,976                                                11,976
Land Rent Cornstalks&Grazing                                               0             0                                     0                                                                                                            0
                Page 7 of 12




Refunds&Credits - Bonneville Power+IP                                  500         1,000                                     500                                                                                                          500
Refunds&Credits - Other                                                    0             0
Sale - Equipment 1, dnsz - 8370 RT - net estimate                  202,500      202,500               202,500
Sale - Equipment 2, dnsz - TBD                                      50,000        50,000               50,000
Sale - miscellaneous                                                       0             0
Share Dividend - Sugar Beet - 0 (not JLJ Farms)                            0             0                                                                                           0
Share Dividend - ValleyWide Coop - 0 (not JLJ Farms)                       0             0                                                                                           0
USDA program pmts - PLC - unknown, so $0                                   0      10,000                   0                                                                                                        10,000
USDA program pmts - Strip Till - 2020                                      0             0                                     0                                                                                                            0
  Document




USDA program pmts - MFP - possible 3,000 in July, but for now,             0             0                                                                0                                  0
$0 until known
Total Operating Income                                             491,495      791,241      50,751   252,500   187,744      500        0        0   50,751        0        0        0       0         0   50,751   10,000   187,744      500
GROSS MARGIN                                                       491,495      791,241      50,751   252,500   187,744      500        0        0   50,751        0        0        0       0         0   50,751   10,000   187,744      500
Operating Expenses                                                         0             0
Accounting - Bookkeeping+Taxes                                             0       1,720                                                    1,720
  Doc 16




Crop Costs - Other - Drying                                                0             0                                     0                                                                                                            0
Crop Costs - Other                                                         0             0                                     0                                                                                                            0
Custom Hire                                                                0             0
Feed - Grain & Roughage & Packaged                                     600         2,400        150      150       150       150     150      150       150     150       150     150      150       150      150     150       150       150
Fertilizers & Lime & Chemicals - corn                               50,000      100,000                          50,000                                                                                                       50,000
  Case 20-00713-TLM




Fuel - diesel                                                              0             0
Fuel - gas                                                             600         2,250        150      150       150       150     150      150       150     150       150              150       150      150     150       150       150
Insurance - Farm/Home/Auto                                           3,505        14,019        876      876       876       876     876      876       876     876       876     876      876       876      876     876       876       876
Insurance - Life - covers debt - start in Nov 2020                   2,667        18,667                          1,333    1,333    1,333    1,333    1,333    1,333    1,333    1,333   1,333     1,333    1,333    1,333     1,333    1,333
Insurance - Worker's Comp                                                  0             0
Interest - Operating Line                                                  0             0                                     0                                                                                                            0
Labor - Housing - Hired Man                                                0             0        0                                                                                          0         0        0
Labor - Wages - Hired Man                                                  0             0        0                                                                                          0         0        0
Labor - Wages - Management - Joe                                           0             0        0        0         0         0        0        0        0        0        0                0         0        0        0        0         0
Miscellaneous                                                        3,936        15,736        983      983       983       987     983      983       983     983       983      983     983       983      983     983       983       987
updated, LS: 8/7/202011:28 AM
filename: Exhibit A
wksht: 2020-JLJF Bdgt-dnszOp7                                                                                                                                                                                                                   pg 1 of 2
2020-JLJF Bdgt-dnszOp7                                                                            20200805-combined JLJ Farms + JLJ Lands (excludes all household) Monthly 12+ month Budget+Cash Flow WITH OPTIONS+POSSIBLES-
Cash Flow - Monthly Detail
JLJ Farms, LLC
  Desc Main




Cust. # 001
For Period: 01/01/2020 to 12/31/2020, and 01/01/2010 to 06/30/2021
                                                                                                  Totals        Totals
                                                                                                  9/2020-       9/2020-       Sep-20    Oct-20    Nov-20    Dec-20   Jan-21     Feb-21    Mar-21   Apr-21   May-21    Jun-21   Jul-21   Aug-21    Sep-21   Oct-21   Nov-21    Dec-21
   Filed 08/07/20 Entered 08/07/20 11:42:06




                                                                                                  12/2020       12/2021
Rent - Farmland - sublets through JB                                                                 47,200      108,850      47,200         0         0         0        0          0    30,825        0        0         0       0         0    30,825        0        0         0
Repairs&Maintenance - 1-time specific well repair (29862 ...)                                               0      20,000                                            20,000
Repairs&Maintenance - est. season                                                                     1,500         5,500        500       500       500                                             500       500      500      500       500       500     500       500
Seed - Corn                                                                                          24,126        48,252                          24,126                                                                                                            24,126
Supplies                                                                                                    0       2,500                                                                  1,250                                         1,250
Taxes - Real Estate                                                                                   3,883        11,648                                    3,883                                                     3,883                                                   3,883
Trucking                                                                                             46,409        46,409     46,409
Utilities - Data Services, GPS, Internet, Phone                                                       3,088        12,352        772       772       772       772      772        772       772     772       772      772      772       772       772     772       772       772
Utilities - Power&Irrigation                                                                          1,400         4,963        800       200       200       200      200        200       200     200       400      540      540       540       540     100       100         3
                Page 8 of 12




Utilities - Services - Trash                                                                            75           299                    75                           75                                     75                                    75
Veterinary / Breeding / Medicine                                                                       660          2,900        100       360       100       100      360        100       100     360       100      100      360       100       100     360       100       100
Total Operating Expenses (Less Interest & Depreciation)                                            189,648       418,465      97,940      4,066    79,191    8,451   24,899      6,285    36,640    5,325    5,339     9,137   5,665     6,655    36,305    5,225    79,091    8,254
NET OPER. INFLOWS                                                                                  301,847       372,776      -47,189   248,434   108,553   -7,951   -24,899     -6,285   14,112   -5,325    -5,339   -9,137   -5,665    -6,655   14,447    4,775   108,653   -7,754
Non-Operating Expenses                                                                                      0             0
Owner Withdrawal                                                                                            0             0        0         0         0         0        0          0         0        0        0         0       0         0         0        0        0         0
Income Taxes                                                                                                0       1,000                                                                           1,000
Joe's Wages                                                                                                 0             0        0         0         0         0        0          0         0        0        0         0       0         0         0        0        0         0
  Document




LaurieAnn Wages                                                                                             0             0        0         0         0         0        0          0         0        0        0         0       0         0         0        0        0         0
Non-Operating Expenses, Total                                                                               0       1,000          0         0         0         0        0          0         0    1,000        0         0       0         0         0        0        0         0
Financing                                                                                                   0             0
Term Debt - Payments                                                                                        0             0
Zions Bank - Operating Line 2019 - payoff - tentative worst case
Ch12 (using old pmt amts) - 1-time pmt in full (unless added to another                                     0      63,500                                                       63,500
  Doc 16




loan)
Zions Bank - Equipment Loan - tentative worst case Ch12 (using                                              0      76,200                                                       76,200
old pmt amts) - annual
Zions Bank - Farmland Mortgage                                      - tentative worst case Ch12
                                                                                                            0    127,300                                                       127,300
(using old pmt amts) - annual
ICCU SBA Covid19 PPP Loan - borrowed $23,700, but $0 here                                                   0             0
(to be granted back)
  Case 20-00713-TLM




Term Debt - Payments                                                                                        0    267,000           0         0         0         0        0    267,000         0        0        0         0       0         0         0        0        0         0
                                              Principal- xx,xxx   Interest- xxx,xxx                         0             0
Total Cash Inflows                                                                                 491,495       791,241      50,751    252,500   187,744      500        0          0    50,751        0        0         0       0         0    50,751   10,000   187,744      500
Total Cash Outflows                                                                                189,648       686,465      97,940      4,066    79,191    8,451   24,899    273,285    36,640    6,325    5,339     9,137   5,665     6,655    36,305    5,225    79,091    8,254
TOTAL NET CASH FLOW                                                                                301,847       104,776      -47,189   248,434   108,553   -7,951   -24,899   -273,285   14,112   -6,325    -5,339   -9,137   -5,665    -6,655   14,447    4,775   108,653   -7,754
Net Cash Available                                                                                 301,847       104,776      -47,189   248,434   108,553   -7,951   -24,899   -273,285   14,112   -6,325    -5,339   -9,137   -5,665    -6,655   14,447    4,775   108,653   -7,754
Beginning Cash on Hand                                                                                7,000
updated, LS: 8/7/202011:28 AM
filename: Exhibit A
wksht: 2020-JLJF Bdgt-dnszOp7                                                                                                                                                                                                                                                          pg 2 of 2
rpt-2020-JLJF Bdgt-6wksCh12                                              <-- this worksheet name
  Desc Main




For Period: 6 weeks detail, starting week of Monday August 1, 2020 through 2nd week of September, 2020
                                                                         Totals over
                                                                                          8/1/2020     8/8/2020   8/15/2020   8/22/2020   8/29/2020   9/5/2020
                                                                         next 6 weeks
Operating Income
   Filed 08/07/20 Entered 08/07/20 11:42:06




Crop                                                                                  0
Custom Work                                                                           0
Equipment Rental                                                                      0
Land Rent - Farmland                                                                  0
Land Rent Cornstalks&Grazing                                                          0
Refunds&Credits                                                                       0
Sale - Equipment, downsize - possible but not known so $0 here                        0
Share Dividends                                                                       0
Share Dividends                                                                       0
                Page 9 of 12




USDA program pmts - misc                                                              0
USDA program pmts - MFP - 2020 - possible 27,000 in July, but for now,                0                                  0
$0 until known
Total Operating Income                                                                0            0         0           0           0           0          0
GROSS MARGIN                                                                          0            0         0           0           0           0          0
Operating Expenses
Accounting - Bookkeeping+Taxes                                                        0
Chemicals                                                                             0
Crop Costs - Other                                                                    0
  Document




Custom Hire                                                                           0
Feed - Grain & Roughage & Packaged                                                    0
Fertilizers & Lime                                                                    0
Fuel - diesel                                                                         0            0         0           0           0           0          0
Fuel - gas                                                                         900         150         150         150         150         150        150
Insurance - Farm/Home/Auto                                                       1,752         876                                             876
  Doc 16




Insurance - Life                                                                      0
Insurance - Worker's Comp                                                             0
Interest - Operating Line                                                             0
Labor - Housing - Hired Man                                                           0
Labor - Wages - Hired Man                                                             0
  Case 20-00713-TLM




Labor - Wages - Management - Joe                                                      0
Legal - $0 additional for now, may be $5000 soon                                      0
Miscellaneous                                                                         0
Rent - Farmland                                                                       0
Repairs&Maintenance                                                                200                                 100                                100
Seed                                                                                  0
Supplies                                                                           100                                             100
Taxes - Real Estate                                                                   0
Trucking                                                                              0
Utilities - Data Services, Phone, Internet                                       1,344                     672                                            672
updated, LS: 8/7/202011:28 AM
filename: 357896
wksht: rpt-2020-JLJF Bdgt-6wksCh12                                                                                                                               pg 1 of 4
For Period: 6 weeks detail, starting week of Monday August 1, 2020 through 2nd week of September, 2020
  Desc Main




                                                                                                     Totals over
                                                                                                                    8/1/2020      8/8/2020     8/15/2020      8/22/2020       8/29/2020    9/5/2020
                                                                                                     next 6 weeks
Utilities - Power&Irrigation                                                                                  500                                     500
Utilities - Services - Trash                                                                                   75                                                     75
Veterinary / Breeding / Medicine                                                                                0
Household - Living expense
   Filed 08/07/20 Entered 08/07/20 11:42:06




Household - Living expense - 2
Household - Living expense - 3
Household - Living expense - 4
Total Operating Expenses (Less Interest & Depreciation)                                                     4,871       1,026           822           750            325           1,026         922
NET OPER. INFLOWS                                                                                          -4,871      -1,026          -822          -750           -325          -1,026        -922
Non-Operating Expenses                                                                                          0
Owner Withdrawal                                                                                                0           0             0              0              0              0            0
Income Taxes                                                                                                    0
               Page 10 of 12




Joe's Wages                                                                                                     0           0             0              0              0              0            0
LaurieAnn Wages                                                                                                 0           0             0              0              0              0            0
Non-Operating Expenses, Total                                                                                   0           0             0              0              0              0            0
Financing
Term Debt - Payments
Zions Bank - Operating Line 2019 - payoff                                                                       0
Zions Bank - Equipment Loan                                                                                     0
Zions Bank - Farmland Mortgage                                                                                  0
  Document




Zions Bank - Home Equity used for farm                                                                          0
John Deere Financial - seed or implement                                                                        0
Pickup payments - personal debt; farm use                                                                     607                       304                                                      304
Term Debt - Payments                                                                                          607           0           304              0              0              0         304
                                              Principal- xx,xxx     Interest- xxx,xxx                           0
  Doc 16




Total Cash Inflows                                                                                              0           0             0              0              0              0            0
Total Cash Outflows                                                                                         5,478       1,026         1,126           750            325           1,026       1,226
TOTAL NET CASH FLOW                                                                                        -5,478      -1,026        -1,126          -750           -325          -1,026      -1,226
Beginning Cash on Hand beginning of month                                                                   6,732       5,706         4,580         3,830          3,506           2,480       1,254
  Case 20-00713-TLM




                                                                           Cash on Hand detail:
                                                                  ICCU JLJ Farms business checking         125.00 <-- actual 7/28/2020 10:00 AM
                                                    Zions Bank JLJ Farms business checking x4760           606.97 <-- actual 7/28/2020 10:00 AM
                                                Columbia Bank JLJ Farms business checking x0395          3,000.00 <-- estimated 7/29/2020 9:59 AM (temporarily can't login); also, may make a small loan from personal account today
                                                Columbia Bank JLJ Lands business checking x2557          3,000.00 <-- estimated 7/29/2020 9:59 AM (temporarily can't login); also, may make a small loan from personal account today
updated, LS: 8/7/202011:28 AM
filename: 357896
wksht: rpt-2020-JLJF Bdgt-6wksCh12                                                                                                                                                                                                     pg 2 of 4
rpt-2020-JLJF Bdgt-6wksCh12
  Desc Main




For Period: 6 weeks detail, starting week of Monday August 1, 20
Operating Income
   Filed 08/07/20 Entered 08/07/20 11:42:06




Crop
Custom Work
Equipment Rental
Land Rent - Farmland
Land Rent Cornstalks&Grazing
Refunds&Credits
Sale - Equipment, downsize - possible but not known so $0 here
Share Dividends
Share Dividends
               Page 11 of 12




USDA program pmts - misc
USDA program pmts - MFP - 2020 - possible 27,000 in July, but for now,
$0 until known
Total Operating Income
GROSS MARGIN
Operating Expenses
Accounting - Bookkeeping+Taxes
Chemicals
Crop Costs - Other
Custom Hire
  Document




Feed - Grain & Roughage & Packaged
Fertilizers & Lime
Fuel - diesel
Fuel - gas
Insurance - Farm/Home/Auto
  Doc 16




Insurance - Life
Insurance - Worker's Comp
Interest - Operating Line
Labor - Housing - Hired Man
Labor - Wages - Hired Man
  Case 20-00713-TLM




Labor - Wages - Management - Joe
Legal - $0 additional for now, may be $5000 soon
Miscellaneous
Rent - Farmland
Repairs&Maintenance
Seed
Supplies
Taxes - Real Estate
Trucking
Utilities - Data Services, Phone, Internet
updated, LS: 8/7/202011:28 AM
filename: 357896
wksht: rpt-2020-JLJF Bdgt-6wksCh12                                       pg 3 of 4
For Period: 6 weeks detail, starting week of Monday August 1, 20
  Desc Main




Utilities - Power&Irrigation
Utilities - Services - Trash
Veterinary / Breeding / Medicine
Household - Living expense
   Filed 08/07/20 Entered 08/07/20 11:42:06




Household - Living expense - 2
Household - Living expense - 3
Household - Living expense - 4
Total Operating Expenses (Less Interest & Depreciation)
NET OPER. INFLOWS
Non-Operating Expenses
Owner Withdrawal
Income Taxes
               Page 12 of 12




Joe's Wages
LaurieAnn Wages
Non-Operating Expenses, Total
Financing
Term Debt - Payments
Zions Bank - Operating Line 2019 - payoff
Zions Bank - Equipment Loan
Zions Bank - Farmland Mortgage
  Document




Zions Bank - Home Equity used for farm
John Deere Financial - seed or implement
Pickup payments - personal debt; farm use
Term Debt - Payments
                                              Principal- xx,xxx     Interest- xxx,xxx
  Doc 16




Total Cash Inflows
Total Cash Outflows
TOTAL NET CASH FLOW
Beginning Cash on Hand beginning of month
  Case 20-00713-TLM




                                                                           Cash on Hand detail:
                                                                  ICCU JLJ Farms business checking
                                                    Zions Bank JLJ Farms business checking x4760
                                                Columbia Bank JLJ Farms business checking x0395
                                                Columbia Bank JLJ Lands business checking x2557
updated, LS: 8/7/202011:28 AM
filename: 357896
wksht: rpt-2020-JLJF Bdgt-6wksCh12                                                                   pg 4 of 4
